Case 1:17-cv-00918-JLS-JJM Document 36 Filed 08/21/20 Page 1of 3

    

  

UNITED STATES DISTRICT COURT

AUG 21 2020
WESTERN DISTRICT OF NEW YORK &

aR we
WyrXe. LOEWENGUTS Oe
SSTERN DisTRICT OF

 

 

TARA B. LEY,
Plaintiff,
Vv. 17-cv-918 (JLS) (JJM)
STATE OF NEW YORK,
DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION,

Defendant.

 

DECISION AND ORDER

Plaintiff Tara B. Ley commenced this action on September 14, 2017, alleging
employment discrimination claims against Defendant the State of New York,
Department of Corrections and Community Supervision (“‘DOCCS”) based on her
employment as a dental hygienist at Lakeview Shock Incarceration Correctional
Facility (“Lakeview”). Dkt. 1. As relevant here, Ley asserted gender and race
discrimination claims, gender- and race-based hostile work environment claims, and
a retaliation claim. Dkt. 1, at 21-26, 28-29; see Dkt. 32, at 15-16. Ley’s claims stem
from her experience working with Dr. Pattathan in Lakeview’s dental clinic
between December 2014 and February 2016. See Dkt. 1, at 4-21.

DOCCS answered Ley’s complaint, and the Court referred this case to United

States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C.
Case 1:17-cv-00918-JLS-JJM Document 36 Filed 08/21/20 Page 2 of 3

§§ 636(b)(1)(A), (B), and (C).! Dkts. 4, 5. DOCCS moved for summary judgment on
August 27, 2019. Dkt. 21. Ley responded in opposition on November 4, 2019, and
DOCCS replied on December 16, 2019. Dkts. 27, 30. And on March 11, 2020, Judge
McCarthy issued a Report and Recommendation (“R&R”), recommending that this
Court grant DOCCS’s motion for summary judgment on Ley’s remaining claims.?
Dkt. 32.

Ley objected to the R&R on March 25, 2020, noting that she accepted the
R&R’s view of the facts and statement of the applicable legal standards, but
objected to its application of the facts to those standards. See Dkt. 33, at 1. Ley’s
specific objections are difficult to discern, but she appears to raise the following

arguments:

1. Both her voluntary transfer to another DOCCS facility, which
constituted constructive discharge, and the effect of her work
environment on her physical and mental health were adverse
employment actions to support her gender and _ race
discrimination claims;

2. Her work environment with Dr. Pattathan over the course of 13
months, including that his conduct made the workplace
physically unsafe, supports her gender- and race-based hostile
work environment claims; and

3. DOCCS’s failure to stop Dr. Pattathan from continuing the
offensive conduct supports her retaliation claim.

 

1 Hon. Lawrence J. Vilardo, who was previously assigned to this case, issued the
dispositive referral order. Dkt. 5. On January 5, 2020, this case was reassigned to
the undersigned. Dkt. 31.

2 Ley withdrew her two national origin-based claims. Dkt. 32, at 16 n.8.

2
Case 1:17-cv-00918-JLS-JJM Document 36 Filed 08/21/20 Page 3 of 3

See Dkt. 33, at 2-6. Because the R&R overlooked material, disputed facts and
reached incorrect conclusions when analyzing the totality of the facts presented,
Ley argues that this Court must reject the R&R. Id. at 6. DOCCS responded in
opposition to Ley’s objections on April 8, 2020. Dkt. 35.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

This Court carefully reviewed the R&R and the relevant record. Based on
that de novo review, the Court accepts and adopts Judge McCarthy’s
recommendation to grant DOCCS’s motion for summary judgment.

For the reasons stated above and in the R&R, the Court GRANTS DOCCS’s
motion for summary judgment (Dkt. 21). Ley’s complaint (Dkt. 1) is DISMISSED,

with prejudice. The Clerk of Court shall close this case.

SO ORDERED.

Dated: August 21, 2020
Buffalo, New York

s/ John L. Sinatra, Jr.
JOHN L. SINATRA, JR.
UNITED STATES DISTRICT JUDGE

 
